               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:20-cr-00073-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                     ORDER
                                )
BRANDON LLOYD COX,              )
                                )
                   Defendant.   )
_______________________________ )

       THIS MATTER is before the Court on the Defendant’s Unopposed

Motion to Allow Rule 11 Hearing to be Conducted by Videoconference [Doc.

16].

       On August 4, 2020, the Defendant was charged in a Bill of Indictment

with one count of knowingly and unlawfully possessing various firearms,

knowing he had previously been convicted of at least one crime punishable

by imprisonment for a term exceeding one year, all in violation of 18 U.S.C.

§ 922(g)(1); one count of knowingly and intentionally possessing with intent

to distribute a mixture and substance containing a detectable amount of

methamphetamine, and a mixture and substance containing a detectable

amount of fentanyl, all in violation of 21 U.S.C. § 841(a)(1); and one count of

knowingly and unlawfully using, carrying, and possessing a firearm in


       Case 1:20-cr-00073-MR-WCM Document 18 Filed 01/07/21 Page 1 of 4
furtherance of a drug trafficking crime, all in violation of 18 U.S.C. §

924(c)(1)(A). [Doc. 1]. On August 19, 2020, Defendant’s initial appearance

and arraignment were held, at which time the Magistrate Judge appointed

counsel for the Defendant and calendared the case for the August 31, 2020

trial term and then, pursuant to 18 U.S.C. § 3161(c)(2), continued the case

to the November 2, 2020 trial term. On October 19, 2020, the Court

continued the case to the January 4, 2021 trial term. [Doc. 13]. On December

18, 2020, the Government filed an executed plea agreement and factual

basis. [Docs. 14, 15]. On December 21, 2020, the Court continued the case

to its current setting during the March 1, 2021 trial term. [Doc. 17].

      The Defendant now seeks to have the Rule 11 Hearing in this matter

conducted by videoconference. [Doc. 16]. As grounds, counsel for the

Defendant states that the Defendant is presently detained in the Buncombe

County Jail where eleven (11) detention officers, one (1) staff member, and

four (4) detainees have tested positive for COVID-19. [Id. at 2]. Counsel also

states that the Defendant has not contracted COVID-19 during his detention

and that removing the Defendant for an in-person Rule 11 Hearing would

require that he spend approximately fourteen (14) days in quarantine or

solitary confinement upon his return, as well as potentially require his

permanent removal from the dorm where he has been living safely. [Id. at 2-


                                       2

     Case 1:20-cr-00073-MR-WCM Document 18 Filed 01/07/21 Page 2 of 4
3]. Counsel for the Defendant further represents that the Defendant and the

Government consent to the request for the Rule 11 Hearing to be conducted

by videoconference. [Id. at 3].

      In light of the public health considerations caused by the coronavirus

pandemic, as described in this Court’s Standings Orders, Case No. 3:20-mc-

00048-MR, the Court finds that the Defendant’s Rule 11 hearing “cannot be

conducted in person without seriously jeopardizing public health and safety.”

Coronavirus Aid, Relief, and Economic Security Act (CARES Act) Pub. L.

No. 116-136, 134 Stat. 281 (Mar. 27, 2020). The Court further finds, under

the unique circumstances of this case, that the Defendant’s Rule 11 hearing

“cannot be further delayed without serious harm to the interests of justice.”

Id. For these reasons, the Court concludes that conducting the Rule 11

hearing in this matter by videoconference is appropriate.

      Accordingly, for the reasons stated herein, and pursuant to the CARES

Act and this Court’s Standing Orders, Case No. 3:20-mc-00048-MR, the

Court therefore concludes that the Defendant’s Rule 11 Hearing may take

place by way of videoconference.




                                     3

     Case 1:20-cr-00073-MR-WCM Document 18 Filed 01/07/21 Page 3 of 4
     Accordingly, IT IS, THEREFORE, ORDERED that Defendant’s

Unopposed Motion to Allow Rule 11 Hearing to be Conducted by

Videoconference [Doc. 16] is GRANTED, and the above-captioned

Defendant’s Rule 11 Hearing is ALLOWED to be conducted by

videoconference.

     IT IS SO ORDERED.
                                 Signed: January 7, 2021




                                     4

     Case 1:20-cr-00073-MR-WCM Document 18 Filed 01/07/21 Page 4 of 4
